 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAN JOAQUIN RAPTOR/WILDLIFE                       No. 18-cv-00522-DAD-SKO
      RESCUE CENTER and PROTECT OUR
12    WATER,
13                       Plaintiffs,                    ORDER APPROVING CONSENT DECREE
14           v.                                         (Doc. No. 23)
15    GREIF PACKAGING, LLC,
16                       Defendant.
17

18          This matter is before the court on the parties’ joint motion to approve the consent decree,

19   filed on November 19, 2018. (Doc. No. 23.) Having reviewed and considered the submissions of

20   the parties, the court determines this matter is suitable for resolution without oral argument. See

21   L.R. 230(g). For the reasons set forth below, the court will grant the parties’ joint motion and

22   approve the consent decree.

23          This suit arises from a complaint for declaratory and injunctive relief pursuant to the

24   citizen suit enforcement provision of the Federal Water Pollution Control Act, 33 U.S.C. §§ 1251,

25   et seq. (“Clean Water Act” or “CWA”). (Doc. No. 1.) Plaintiffs San Joaquin Raptor/Wildlife

26   Rescue Center and Protect Our Water (“plaintiffs”) are a California non-profit corporation and a

27   California non-profit association, respectively. (Id. at ¶ 12.) Defendant Greif Packaging, LLC

28   (“defendant”) is a California limited liability corporation that operates a manufacturing and
                                                       1
 1   shipping facility located in Merced, California. (Id. at ¶¶ 16–19, 100.)

 2          Prior to filing suit, plaintiffs issued a sixty-day notice letter on February 12, 2018 to

 3   defendant and state and federal agencies to inform them of defendant’s alleged violations of

 4   various state water permits and the Clean Water Act. (Id. at ¶ 2–3.) Neither the EPA nor the

 5   State of California commenced an action within sixty days regarding the alleged violations, thus

 6   permitting plaintiff to file suit in this court. See 33 U.S.C. § 1365(b)(1)(B).1 On April 16, 2018,

 7   plaintiff filed a complaint in this action, alleging that defendant is unlawfully discharging polluted

 8   storm water at its manufacturing and shipping facility located in Merced, California. (Doc. No. 1

 9   at ¶ 11.) Additionally, plaintiffs alleged that defendant was in violation of various filing,

10   monitoring, reporting, and best management practice requirements and other procedural and

11   substantive requirements of numerous state water permits and the Clean Water Act. (Id.)

12          On October 1, 2018, the parties filed a notice of settlement stating that they reached a

13   proposed consent decree resolving the claims in this action. (Doc. No. 18.) On November 16,

14   2018, the United States Department of Justice, Environmental and Natural Resources Division

15   (“United States”) filed a statement of interest, stating that it reviewed the proposed consent

16   decrees in this action and does not object to its entry by the court. (Doc. No. 21.) On November

17   19, 2018, the parties filed a request for entry of the proposed consent decree. (Doc. No. 23.)

18          As part of the proposed consent decree, defendant is required to implement best

19   management practices regarding storm water pollution prevention at the Greif Facility. (Doc. No.

20   23-1 at 5–13.) Defendant also agrees to provide plaintiffs copies of related documents submitted
21   to regional and state boards or agencies regarding storm water quality or reporting; permit

22   plaintiffs to conduct a physical site inspection within one year of the proposed consent decree;

23   and to pay $52,500 to plaintiffs in attorneys’ fees and costs and $10,000 for monitoring costs.

24   (Id.) Finally, the proposed consent decree provides that defendant will make a payment of

25   $30,000 to the Rose Foundation for Communities and the Environment, which will be used to

26   1
       “The Clean Water Act explicitly allows private citizens to bring enforcement actions against
27   any person alleged to be in violation of federal pollution control requirements.” California
     Sportfishing Prot. All. v. River City Waste Recyclers, LLC, 205 F. Supp. 3d 1128, 1148 (E.D. Cal.
28   2016) (citing Ass’n to Protect Hammersley v. Taylor Res., 299 F.3d 1007, 1012 (9th Cir. 2002)).
                                                        2
 1   advance projects that improve water quality in local watersheds of San Joaquin County. (Doc.

 2   No. 23-1 at 13–14.)2 The consent decree will be effective until July 31, 2020, unless an action

 3   plan is required as discussed in paragraph 7(e) of the proposed consent decree. (See id. at 10–12;

 4   16–17.)

 5          “A consent decree is ‘essentially a settlement agreement subject to continued judicial

 6   policing.’” United States v. Oregon, 913 F.2d 576, 580 (9th Cir. 1990) (quoting Williams v.

 7   Vukovich, 720 F.2d 909, 920 (6th Cir. 1983)). Thus, before approving a consent decree, a district

 8   court must independently determine that the proposed agreement is “fundamentally fair, adequate,

 9   and reasonable” and “conform[s] to applicable laws.” Id.; see also Arizona v. City of Tucson, 761

10   F.3d 1005, 1010–14 (9th Cir. 2014). “[T]he district court must balance several factors, including

11   but not limited to: strength of the plaintiffs’ case; risk, expense, complexity and possible duration

12   of continued litigation; relief offered in settlement; extent of discovery already completed; stage

13   of proceedings; experience and views of counsel; governmental participation; and reaction of the

14   class members.” Davis v. City & County of San Francisco, 890 F.2d 1438, 1445 (9th Cir. 1989)

15   (citing Officers for Justice v. Civil Serv. Comm’n of City & County of San Francisco, 688 F.2d

16   615, 625 (9th Cir. 1982)). Where a government agency is involved in the negotiation of the

17   proposed consent decree, there is a presumption in favor of the decree’s enforceability, and courts

18   should pay deference to the agency’s judgment. See S.E.C. v. Randolph, 736 F.2d 525, 529 (9th

19   Cir. 1984).

20          Given the above, the court concludes this consent decree will provide substantial relief to
21   the parties. The consent decree as proposed is the product of a fair arms-length negotiation

22   process and is fair, reasonable, and adequate, and not illegal, collusive, or against the public

23

24   2
        Where a proposed consent decree provides the payment of money to a third party for a
     supplemental environmental project, the United States asks the third party to confirm that it: (1)
25   is a § 501(c)(3) tax-exempt entity; (2) has read the proposed consent judgment; (3) will spend any
26   money it receives for the purposes specified in the judgment; (4) will not use any money received
     for political lobbying activities; and (5) will submit a letter to the United States describing how
27   the funds will be spent. (Doc. No. 21 at 3.) The United States indicates that the Rose Foundation
     provided such a letter on October 9, 2018, and that the proposed manner that the money will be
28   expended is consistent with the law and the public interest. (Id. at 4.)
                                                         3
 1   interest. Though a government agency was not involved in the negotiation of the proposed

 2   consent decree, the United States’ comments regarding and non-opposition to the court’s approval

 3   further indicate that the proposed consent decree is an appropriate resolution of this case. See

 4   Pennsylvania Envtl. Def. Found. v. Bellefonte Borough, 718 F. Supp. 431, 435 (M.D. Pa. 1989)

 5   (considering comments from the United States, a nonparty, in approving consent decree in a

 6   citizen suit action brought under the Clean Water Act).

 7          For these reasons:

 8          1. Plaintiffs’ request for entry of consent decree (Doc. No. 23) is granted;

 9          2. The parties’ stipulation and proposed consent decree (Doc. No. 23-1) is approved;

10          3. The court retains continuing jurisdiction to enforce the consent decree in this action

11               for the duration of the decree (see Doc. No. 23-1 at ¶ 12); and

12          4. The Clerk of the Court is directed to close this case.

13   IT IS SO ORDERED.
14
        Dated:     January 3, 2019
15                                                      UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        4
